McMurray, Presiding Judge.
This is a direct appeal from an order striking defendants’ answers (for failure to comply with discovery), entering judgment for *661plaintiff, reserving the issue of damages for trial and awarding plaintiff attorney fees (in connection with its motion for discovery sanctions). Held:
Decided January 28, 1988.
Howard P. Wallace, for appellants.
Sanford J. Gerber, for appellee.
1. Ordinarily, to be appealable, a judgment must be final, i.e., the case must no longer be pending in the trial court. OCGA § 5-6-34 (a) (1). “[S]ince it is clear that the case is still pending in the court below the appeal is premature and therefore subject to dismissal.” Black v. Sturdivant, 131 Ga. App. 698 (206 SE2d 526). See Havischak v. Neal, 176 Ga. App. 203 (335 SE2d 469). See also Vowell v. Carmichael, 235 Ga. 410 (219 SE2d 735); American Express Co. v. Yondorf, 169 Ga. App. 498 (313 SE2d 756).
2. The motion to assess a penalty for frivolous appeal is denied.

Appeal dismissed.


Sognier and Beasley, JJ., concur.